                       Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 1 of 14

                                                              CIVIL CASE INFORMATION SHEET

           c,usE NUi\lBER (FOR Cl.ERK USE o,,

               ST\'LEL> ________
                                                                       2018-CI-21080
                                                              225TH JUDICIAL DISTRICT COURT
                                                                                                                                     111 �-�ffill 1 1
                                                                                                                                           2018Cl21080 -P00002
                                 (e.g., John Smith,
                                                         ··
 A civil case infonnation sheet must be completec.. flNGEl
                                                              SUAREZ �JS !HEART RAO 10                                                      ew civil, family law, probate, or mental
                                                                                                                                            Jackson)

 health case or when a post-judgment petition for                  DATE FILED: 11/02/2018                                                  .onnation should be the best available at
 the time of filing.
 I. Contact information for person complerine case information sheet:            Names of parties in ca�:                                    Person or entity completine sheet is:
                                                                                                                                          DAttomey for PlaintifT/Pctitioncr
                                         Email:                                  Plai         s)/Petitioner(s):                           C)Pro Se Plaintiff/Petitio11er
                                                                                        i!::..                                            C)Title IV-D Agency
N�             if      )1/tt'trf')       l)ttc;ef_-s-vi:;l"tytl 0                  .--, ,, q·-           )IJ}-rf2-                        [:!Other:                           '

Address:                                 Telcio� )i/, lo r-
                                                                                                                                          Additional Panics in Child Support Case:
•J1.!J(J   a,,e.- �.. kr�      >·� //</ 2ta�!l��3
                                                                                 Dcfendant(s)/Respondent(s):               -J--           Custodial Parent:
City/Sta                                 Fa�:

�
           �            •
                   ./1,Q 757-'? � 2At-}
                                                                                u.      -·fT,\.        I �(M
                                                                                                                                          Non-Custodial Parent:
Signatu                                  State Bar No:
       �                                                                                                                                  Presumed Father:

        �./                                                                      (Anach addition.al page as necessary to list oU paninl
2. Indicate case type, or identify the most imPortant issue in the case (select onlv I):

    .       Contract
                                               Civil

                                          lniurv or Damaee                                                         Marriae:e Relationship
                                                                                                                                              Familv law
                                                                                                                                                              Post-judgment Actions
                                                                                                                                                                 (non-Title IV-D)
                                    DAssault/Battcry                    DEminent Domain/                          DAnnulment                               DEnforcement
                                                                                Renl Property

   []Consumer/DTPA                  CIConstruction                         Condemnation                           [)Declare Marriage Void                  []Modification-Custody
Debt/Co11trac1




                                                                                                      IM4t'    _·f.
 · []Debt/Contract                  [:)Defamation                       Cl Partition                                                                       CIModification--Other
   []Fraud/Misrepresentation                                            [IQuiet Title                                 [:!With Children
                                                                                                                  Divorce
                                                                                                                                                                    Title IV-D
   []Other Debt/Contract:             []Accounting                      ClTrespass to Try Title
                                                                                                       A              [)No Childrsn
                                    Malprac1ice
                                                                                                                                                           DEn forccmcnt/Modi fication
                                      []Legal                           tlOthcr Property:                                                                  DPatemity
   C)Home Equity-Expedited
 Foreclosure                          tiMedical
                                      []Other Professional
                                                                                                               Of            11 i1                         []Reciprocals (UIFSA)
                                                                                                                                                           [:)Support Order
   [)Other Foreclosure
ClFranchise
                                        Liability:
                                                                              Related to Criminal         -·,'     · i111rv
[]Insurance                         C)Motor Vehicle Accident
                                                                        DExpunction                                DEnforce Foreign                        CIAdoption/Adoption with
                                                                                    Matins                              Other Famih· Law                    Parent-Child Relationship
f:!Landlord/J'cnant                 [!Premises
[!Non-Competition                                                                                                     Judgment                                Tennination
                                                                         []Non-Disclosure                          ClHabeas Corpus                         []Child Protection
                                                                         [)Judgment Nisi
ElPartnership                         []Asbestos/Silica
                                    Produc1 liability

CIOther Contract:                     [:)Other Product Liability         [:!Seizure/Forfeiture                     []Name Change                           CIChild Support
                                          List Product:                  [lWrit of Habeas Corpus-                  [:!Protective Order                     O::ustody or Visitation
                                                                            Pre-indictment                         []Removal of Disabilities               [:)Gestational Parenting
                                   � Injury or           mage:           [:)Other:                                    of Minority                          [lGrandparent Access
                                                      �                                                            []Other:                                Cl Parentage/Paternity
                                   t,,(,<.o,,,trpo 11 rPC h �
                                                         r-                                                                                                r:!Tcnnination of Parental
            Employment                                         OthuCivil                                                                                      Rights
                                                                                                                                                           []Other Parent-Child:
 Cl Discrimination                   CIAdministra1ive Appeal         C)Lawyer Discipline
 Cl Reta Iiation.                    r:IAntitrust/Unfair             [JPerpetuate Te:;timony
 []Termination                          Competition                  [:!Securities/Stock
 []Workers' Compensation             []Code Violations               CITortious Interference
 D:>ther Employment:                 [:)Foreign Judgment             [:!Other:                                                                             �
                                     []Intellectual Property                                                                       c:;
                                                                                                                                    �            ��°b
                                                                                                                                                 :::I::.      --r""       J
                                                                                           Probate & Mental He"/tl, 1                             :z                      F-.....
  C)Ta� Appraisal                                                                                    IJGuardianship--1Adult                c:,
                 Tax                                                                                                                                          :><<�
  Ctra� Delinquency                     Cl Dependent Administration                                  CIGuardianship-Minor                  rn
                                     Probate/Wil/slln1esta1e Administration                                                                       c::

  0)1herTa�                             [llndependent Administration                                 [:)Mental Health                      �
                                                                                                                                                              -·�
                                                                                                                                                       I

                                        [lOther Estate Proceedings                                   CIOther:                              -t
                                                                                                                                                  N

                                                                                                                                                              ��.
                                                                                                                                                              ,-,,:....�
                                                                                                                                                               �--l r,i
                                                                                                                                           -<     ·U
 3. Indicate procrdure or rrmrdv, if applicable (ma1• select more 1/1011 I);                                                                        -..-/      :;�
  0Appeal from Municipal or Justice Court                   0Declaratory Judgment
                                                                                                                                      �
                                                                                                                    0"' j,d"""' Ro,..,,. <r>
  0Arbitration-related                                      0Gamishment                                             0Pr tecti\•e Order U\
                                                                                                                                                      �

  0Attachment                                               O!ntcrpleader                                           OR< eiver         cCX)
  0Bill ofRc\•iew                                           Olicense                                                0Sequestration
  Oceniorari                                                0Mandamus                                               0Temporary Restraining Ordcr/lnjunctl;".n
  0Class Action                                             0Post-judgment                                          0Tumover                           �
 4. Indicate damaees soueht (do not select ifit is a famil� law case):
  []Less than $100,000, including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees
  [:!Less than $100,000 and non-monetary relief
  [JO\•er $ I 00,000 but not more than $200,000
  [Jover $200,000 but not more than $1,000,000
  [:!Over $1,000,000

                                                    DOCUMENT SCANNED AS FILED

                                                               EXHIBIT 2
                        Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 2 of 14
                     �


   " �ef                                                                                                2018-CI-21080
                                                                                                              STRICT COUR!
CASE NO. {courtuseonly). _______                                                         •• 22s·rn JUDICIAL DI                                                        ', TEXAS
                                                                                                              DIO
PLAINTIFF:Angel Suarez
                                                                                    ANGEL SUAREZ VS lHEART RA 2018
                                                                                             OA1E FILEO: 11/02/




                                                                       which has a value of $____

Additionally, pl.i.intiff seeks the following:


     . ;/tfo -7& ;9t;r
        .-
                                                                        .• • • , ..,, \ , • i     uf
                                                                        IN�ZJLITY
       If you wish to give your consentfor the answer and any other motions or pleadings to be sent to your email addr     ,       ase check this box, and provide your valid
       email address


   !Ir� Jv��      Petitioner's Printed Name

DEFENDANT(S) INFORMATION (if known):                                                                                     Address of Plaintiffs or Attorney
                                                                                                 IY/0 Cv?t!,•/vh ..S/ £111;,k  ,                           //V
                                                                                                          a
DATE OF BIRTH -----
                                                                                                 .-
LAST 3 NUMBERS OF DRIVER LICENSE ______                                                          �dr-  11J /I/ff
                                                                                                             CITY
                                                                                                                 7.x'                      STATE
                                                                                                                                                            781-,o �
                                                                                                                                                                   ZIP
LAST 3 NUMBERS OF SOCIAL SECURITY _____

DEFENDANT'S PHONE NUMBER:____-====-----:).., t,                                                    Phone of Plaintiffs Attorney/Plaintiff_



Sworn toand subscribed before methis.___day of                         Alnd30          20__
                                                                                                                    CLERK OF THE JUSTICE COURT OR NOTARY
                                      ----.-J             8S=Zld�
                                                                     �J�!V:08
                                                                 �l:!31:) J.:)1'11SIO
                                                                       031U




                                                       DOCUMENT SCANNED AS FILED

                                                                   EXHIBIT 2
                     Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 3 of 14


CERTIFIED MAIL #70180360000052679442
                                                                                                     2818CI21888 S98801
                                                              Case Number: 2018-Cl-21080
ANGEL SUAREZ
       vs.                                                                                                  IN THE DISTRICT COURT
                                                                                                            225th JUDICIAL DISTRICT
IHEART RADIO                                                                                                BEXAR COUNTY, TEXAS
(Note: Atlached document may contain additional litigants).             CITATION
"THE STATE OF TEXAS"
DIRECTED TO:     IHEART RADIO



                                20880 STONE OAK PKWY
                                SAN ANTONIO TX 78258

"You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this citation by
10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL PETITION a default
judgment may be taken against you." Said CITATION with ORIGINAL PETITION was filed on the 2nd day of November, 2018.




ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 6TH DAY OF November A.O., 2018.



ANGEL SUAREZ                                                                               Donna Kay M£Kinney
ATIORNEY FOR PRO PIA PERSONA                                                                Bexar County District Clerk
1410 GUADALUPE ST 114                                                                       101 W. Nueva, Suite 217
SAN ANTONIO, TX 78207                                                                       San Antonio, Texas 78205

                                                                                            By: Cyntliia (}onzafes, Deputy

ANGEL SUAREZ                                                           Officer's Return             Case Number: 2018-CI-21089
vs                                                                                                  Court:225th Jud1c1al 01str1ct Court
IHEART RADIO


Came to hand on the 6th day of November 2018, A.O., at 10:48 o'clock AM. and EXECUTED (NOT EXECUTED) by CERTIFIED MAIL, on the
__ day of                    20__, by deilvering to:                                                         at 20880 STONE OAK PKWY
SAN ANTONIO TX 78258 a true copy of this Citation, upon which I endorse that date of delivery, together with the accompanying copy of the
CITATION with ORIGINAL PETITION

Cause of failure to execute this Citation is -------------




                                                                                            Donna Kay M=Kinney
                                                                                            Clerk of the District Courts of
                                                                                            Bexar County, TX
                                                                                            By:   Cyntliuz qonza{es,      Deputy



                                                                                                                 FILE COPY (OK983)
                                                          DOCUMENT SCANNED AS FILED

                                                               EXHIBIT 2
                    Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 4 of 14



                                                                                                                     CauS1        II\\ !�f4f!I\ \ \
                                                                                                                     District Court: -------

                                                                                      • .,..-.    • I


                                                  225TH <JUD IC IAL11.0 ISTR ICT � COURT-
                                                               .._           �




                                            ANGEL SUAREZ • us: I HEART RAO IO. -- : : ..
                                                           DATE FILED: 11/02/2018
                                                              Keguest 1or rrm.:ess

                                                                                                                                       r__· ...,,...,...
                                                                                                                                       -<
                                                                                                                                       Ct'.l



Style: _______________ Vs. _____________
                                                                                                                                                  u
                                                                                                                                                  r'l
                                                                                                                                                  -0
  est the following process: (Please check au that Apply)                                     :;_;
   tation D Notice D Temporary Restraining Order D Notice of Application for Protective Ord r -<
  mporary Protective Order D Precept with hearing 0Precept without a hearing 0Writ of Att chment
0Writ of Habeas Corpus D Writ of Garnishment 0Writ of Sequestration 0Capias D Other: -+----eft'-¥=

1.
Name: ---1-.,..:.....:;.-�..;......:...
                                  /---------------------------��--:
Registered Agent/By Serving:                                                                                                                          :3:.8 7,�g
Address                   ;?c:OOQ                  s-£,re,
                                                   ea g .Ptwv                                               fo,.._ Cjl;..fori '(), ·7><                      98 ��
Service Tx.p�chock One) O,,rivale Process O SJ,eriff Ocommi.-sionu of lnsuranu O SA Express News []Han Beal Ocounhouse Door
   •         Udcertified Mail  O Registered Mail Dout ofCounty O Secretn,y ofState D Constable Pct_
2.                                                                                                                  (PcL J saver proces., countptide)
   a   e:
                                                                     �--·--·....j�--·�-......-�-;.....---------------
N    m    -,----------------------------------------
Registered Agent/By Serving: -------�                                        --
Address ------------..if                             ;:...�.::.t..::r
                                                                    ...::..� i�j.:., ·.:., ..
                                                                                           �• ;:..i U   t_______________
                                                                                                    :.:..a.
Service Tx_pe: \ChttkOne) O,,rivaleProcess 0Shtri.8Jft.� ��wnnv'nsuranc4' D SA Express News O Han Bea10 Counhouse Door
                                                                                      i:..; ...




             Dcemfied Mail        O Registered Mail       D ouM·qfu� I UlJ�elretao• ofStale                       0 Con.<table Pel_
3.                                                                                                                   (Prt J servo· proce:r.< county><•ule)
Name:----------------------------------------
Registered Agent/ByServing:-----------------------------
Address--------------------------------------
Service Type: (ChttkOn•) O,,rivaleProcess 0 Sheriff O Co mmi<sumer ofJ,..·uran« 0 SA Express News O Han Bl!'atO CounhouseDoor
         Dcertifitd Mail  D Rtgisttred Mail D Outo/County D Secretao•ofState O Constable Pct_
4.                                                                                                                          (PcL J serws prous.v coun1y..ide)
Nam e: ----------------------------------------
Registered Agent/By Serving: ----------------------------
Address --------------------------------------
Service Type: (ChttkOne) O,,rivalt!Process 0 Sheriff D Commiuiono of Insurance &pro.,· ,\'e,,,r         o.'l'.A
                                                                                                O Han Rem[] Cout1/1ouse Door
    Dcertified Mail               D
                    Registered Mail Dou10/Cou11ty Secreta,yo/Stale               D
                                                                   Dcon.,tabfeP.-1_
------------------------------._(P_cL...;,.J"'-'.,·_e,,,"'-                   e:r processcaunl).,.•i,/e)


Title of Document/Pleading to be Attached toProcess:_____________________


                                   fic:12,/ Sv:;ve I,.                                                            -------��"""P"":'�
                                          Sr fj!I
Name of Attorney/Prose:                                                              Bar Number:
              !ff.                                                                                                   4(0 :1'0 6 9B�?
                              . -h!A     zx: J2Jr
Address:        �:Jc(v(b                                                             Phone Number:
                 . .·                    /0
                                               ;
                    Attorney for Plaintiff _____ Defendant---- Other-----

       (****IF SERVJCE1$NOT PICKED UP WITHIN l�BUSINESS DAYS, SERVICE WILL !JE DESTROYED****)




                                                    DOCUMENT SCANNED AS FILED

                                                               EXHIBIT 2
         Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 5 of 14




  NbTICE: THIS DOCUMENT                                            2018-CI-21080
                        Cause Number:                 225TH JUDICIAL DISTRICT COURT
                                        't::.2..ANGEL SUAREZ VS lHEART RROIP
                                                         DATE FILED
                                                              Court
                                                                    : 11/0212�· 18
                                                                                   O County Court/ County Court at Law
Oefendant: /          fkd1J--
          (Phnt first nn,11ast name of I/le person being suecJ.)
                                                                      Number
                                                                           O Justice Court
                                                                    ----------- Texas
                                                                    Crnmty

                            Statement of Inability to Afford Payment of
                                 Court Costs or an Appeal Bond
  1. Your Information �                  £1_ <..-_rT'          L-
  My full legal name is:       _....._/"7
                                       _____..)_       L_"'f
                                                         __  "'------                     <; I_!_
                                                                      My date of birth is:_
                                                                                                   t') I
                                                                                              I 1...5!_
                            ft,,r ,& ic.t 6 Co Cln,�!.t-1 C,6: p. 78 /L,I 'B
                               Fll'SI              Middle             L8SI                                          Mon!h/Dsy!YeAr

  My �ddress is:      (Homs)   2q/u


  �Y phone number: 0' vq� l Y§� emall: Qni) $vcvY'e2.2 e I'):-£//. t:. I-
                      (Moi7lng).___........,.._�"'""""'.-------.,,....---------------


                                                         7
  About my dependents: "The people who depend on me financially are listed below.

                  o   5°vo,,{'"Z;L                                                    / c/
       Name�                                                                           .Ago             ::lationship to Me
  ·1       .___!:                                                                                       Id_�5 J. J-<./
                 t l""'-  jd      S-v:.-...--.f-1! 'L                              _/_fe__        _..a:;;$_o�"-----
 . 3
   2       .
                                                                                   _'j(,,
               �h                 �                J                                                 1..,, ,4
   :
   6
                  'jtt;;=�,_                                r--�
                                                                                   � � 7,, Tat,
                                                        fir
                                                              fI   u;'\ 't; : JF
   0 I am being represented in this case for·UJAt�Jf�y who works for a legal aid provider or who
   2. Are you represented by legal Aid?

         received my case through a legal aid �fot1der: f 1lt:iMefattached the certificate the legal aid provider
         gave me as 'Exhibit Legal Aid Certificate.
  -or-
   0 I asked a legal-aid provider to represent me, and the provider determined that I am financially eligible
         for r!3presentation, but the provider could not take my case. I have attached documentation from
         legal aid stating this.

 �
  ot represented by legal aid. I did not apply for representation by legal aid.

   3. Do you receive public benefits?
                                          .
   U �not receiv.e needs-based public benefits.                • or •
                                                                                                            r

                                                                                                            I      µ;
                                                                                                                   �
                                                                                                                         i · ;�
                                                                                                                         <= "'- .;:.;
                                                                                                                          ,,�,nr
                                                                                                                                        z ·r1
   D                                                                                                                     N � -i 01
 ..-ef1 receive these public benefits/government entitlements that are based on indi enc;y:�                                  �1po
       ( cl< ALL boxes tha! apply ;ind elcech proof to this fom1. such as o copy .cf.an el,gibitity form or en�I<.} c:   lJ ; m
                                           O TANF D Medicaid                 O CHIP D SSI O w(c O AA� >� �--
   Public Housing or Section B Housing O Low-lncon:1e Energy Assistance O Er(lergency �stahBe
         ood stamps/SNAP

 D Telephone Lifeline          O Community Care via DADS         O LIS in Mecficare ("Extl1iQ-telp")
 0 Needs-based VA Pension O Child Care Assistance under Child Care and Development Block Grant
 �y.Assistance, County Health Car or General Assistance (GA)
 pother:                       VMr-;717�-�����������
                                       �



  © Form Approvec;l by the Supreme Court ofTexas by order !n Misc. Oocke1    No.
  Statement of Inability lo Afford Payment of Court Costs                                                                         or 2
                                                                                   16-9122
                                                                                                                         Page 1




                                         DOCUMENT SCANNED AS FILED

                                                 EXHIBIT 2
       Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 6 of 14




4. What Is your monthly income and income sources?
"I get this monthly Income:
$            in monthly wages. I work as a                               for --,-,------------'
                                             YourfoQ tiUa                       Yot1r employ�,
$�       ()(2    in monthly unemployment. I have been unemployed since (dale)------------
$        1'1 public benefits per month.
'"'$____ from other people in my household each month: (List ontv fi other members co,1trlbut1.1 to your
         household income.)
 =$ ____from D Retirement/Pension D Tips, bonuses D Disability                   D Worker's Comp
               D Social Security        O Military Housing D Dividends, interest, royalties
               0 Child/spousal support
               0 My spouse;s income or Income from another member of my household (lfavailaolal
 $____from other jobs/sources of income. (Describe/------------------
 ${f){'l   U      is my total monthly income.

 5, What is the value of your property?                                  6. What are your monthly expenses?
 "My property includes:                Value*                            "My monthly expenses are:
 c�                                 �$�---                               RenVhouse payments/maintenance
 Bank accovnts. other financial assets                                   Food and household supplies
                                                       $                 Utilities and telephone
                                                       $                 Clothing and laundry
                                                       $                 Medical and dental expenses                                $
. Vehides {cars, boats) (make and yaar)                                  I nsurance (life, health. auto, etc.)
                                                       $                 School and child care                                      $
                                                       $                 transportation, auto repair, gas                           s /00
                                        $                                Child / spot,tsal support
 Other property (like Jewelry, stocks, land,                             Wages withheld by court order
  another house, etc.)                                                                                                              $
                                                       s                  Debt payments paid to: (List)                             $
                                                       $                                                                            $
                                                       $                                                                            $
           Total value of property � s                                               Total Monthly Expense� -> $ QU
                                                                                                                (
 'The va!ua Is the aniounl the item wo1.�ci sell fot less the amouni you stil ow� on iL if anything.
 7. Are there debts or other facts explaining your financial situation?
 "My debts include: (Lisi debc and vmotml owed)             ------------------------
 {If ,vou want I/lo coutt lo consider Qlher far;ts.,  s?Jc/1 as unusual medical ()xp<lnSrJS. iamily emergencie!I, et,.. ectac;h anotJ10r P3{JD to
 lhi� fonr, labeled "Etflibil: A<lrliilonal S11pportir.g Facts. j Check here ;f you attach another page.O
 8 D cl ration
           under penalty of perjury that the foregoing is true and correct. I further swear:
 rJ I U'fu ot �fford to pay court costs.
 D(carinot furnish an ap al bond or pay a cash deposit to appeal a justice court decision.
 My name is                           /1                                  1--                 .   My date of birth is :     5_ I /<) I�
                     ��-.,...���:::JC.__����£,U..J,t.lLJS:;/..���;..o.-_,,,�/Y�
                                            Stoia             7.ip Code      ottntry
                                                                 County, [/,J C:1.- .)
                                                             ........---�� In
 Signatu                                  l��,;;I
 © Fonn Approved by the Supreme Court or Texas by order in Misc. Docket No. 16-9122
 Statement of Inability 10 Afford Payment of Court Costs                                                                                Page 2 of 2




                                           DOCUMENT SCANNED AS FILED

                                                           EXHIBIT 2
                           Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 7 of 14

8/1/2018                                      Texas WOl1dorce Commission's Unemployment tsenem :serv1ces - \..1a1m anu r-ayrrnm1 �1;,1ir..


  Claim and, Payment Status
  Cl,1imant lnfom,::illon
  Name:                                            ANGEL SUAREZ MORENO
  Social Security Number (SSN):                    XXX."XX-3!509

                                                                                                                                         Prjnter-frleodlv Summa[)!

  W.titlng Wc:ck.

  TWC caimot.pay you for the first week or your daim, also known as the !liillling�, until you retum to full-tinie wora or exhaust your be11ents. If you return
  to full-time work before exMusUng your benefits, YO\I must inform TWC In order to recei\·e payment for ihal �rst week. To report that you returned to full-time
  work. selec1 fi!si�your           wamo� trom Iha auick Links.

  Claim tnfonm1tion

      OalmType:                                   Regular Unemployment Benefits

      Claim Start Cate:                           Jun 03, 2018

      �y-Benefit Amount:                          $256.00

      Maximum Possible 8enefits:                  $5,063.00

      Benefits-Paid to Date:                      $1,79.2.00

      Benefits 8emaJn;ng:                         53,271.00

      Nel(l Date to Reque�t Payme111:             During tho week beginning Aug 12, 2018,




      JWC Processed Cate:                         Jul 30, 2018

      Amount De�:                                 $512.00

      For Weel\(s):                               Jul 22. 2018 to Jul 28. 2018
                                                  Jul 15, 2018 to Jul 21, 2018

   Payment Summary

                                                                                                                                          Pcioter-(rieodly�

   1-80111



   Jul 22. 2018 to Jul 2£1. 201 S
                                    Wock(•I              .                  TWC Processed Date

                                                                                                   J�I :!O, 2016
                                                                                                                       Doductlontsl
                                                                                                                                        S0.00
                                                                                                                                                    Peyrncnt
                                                                                                                                                           S2S6.00
  Jul ,s. 2018 to Jul ·21. 2018                                                                    Jul 30, 20);                         SO.OC              S256.0C
  µu108. 20111 lo Jul 14, 2018                                                                     Jul tG, 2018                         $fl.(ll            5.256.00
   Jul Ol, 2018 to JIJI 07, 2018                                                                   Jul 16.2016                          !0,0(              S256.00
   Jun 24, 2018 to Jun 30, 2018                                                                    Jul 02, 21J 18                       S0.00              S256,00
   J,., 17. 2018 to Jun23, 2018                                                                    JUI 02, 2018                         $1100              S255,00
   .1u., 10 ..201e 1a Junie. 2018                                                                  Jun 29. 2011                        SO.OI               S2S6.0C
   Jun 03, 2018 lo Jun 09, 2018                                                                    Jun 18. 2018                         $0.()(                 so.co


   �YOiliol Details by�




https://apps.twc:state.�.us/t:JBS/stalus/daimAndPavmentStatus.do                                                                                                       1/1

                                                       DOCUMENT SCANNED AS FILED

                                                                   EXHIBIT 2
           Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 8 of 14


                                                                                               Form TF0001
                                                                                                  July 2Q16
         TEXAS HEALTH AND HUMAN SERVICES COMMISSION
         PO BOX 149029
         AUSTIN, TEXAS 78714-9029
                                                               IIA\TEXAS
                                                                   Health .md Human
                                                               a!L'\
                                                               �-.� St!tvlces Commission


          Date:   06/28/2018                                   Need help?
  Case Num�er:    1027590224                                           Call 2-1-1 or 1-877-541-7905
                                                               If you have a hearing or speech disability,
                                                               call 7-1-1 or at1y relay service.
                                                                    All numbers are free to call.




                                                               MR. ANGEL L SUAREZ                             •
                                                               TRLR66
                                                               2910 PAT BOOKER RD
                                                               UNIVERSAL CITY TX 78148-2742




N.otijce about your case:
SNAP Food Benefits
EOG number: 643510349

                                  Who gets SNA.P Food Benefits
                      Name                                        Date                     Monthly Amount
Linda Munoz; Ana Juliette Suarez-munoz;
                                                        07/01/2018 -11/30/2018               $ 640.00
Archangel Patrick Suarez-munoz; Angel L Suarez
Ana Juliette Suarez-munoz; Archangel Patrick
                                                         06/26/2018 - 06/30/2018             $ 106.00
Suarez-munoz; Angel L Suarez; Linda Munoz

Health Care Benefits
                                  Who gets health care benefits

                  _ Name                   EOG number                     Program                 Date
                                                                                              08/01/2018-
 Archangel Patrick $uarez-munoz           643861781                Children's Medicaid
                                                                                               02/28/2019
 Ana Juliette Suarez-munoz.                                                                   08/01/2018
                                           643861782               Children's Medicaid
                                                                                               02/28/2019
 Angel L Suarez                                                                               06/01/2018
                                           643510347                     Medicaid
                                                                                               05/31/2019




                                                 Page 1 of 3




                               DOCUMENT SCANNED AS FILED

                                       EXHIBIT 2
Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 9 of 14




               DOCUMENT SCANNED AS FILED

                    EXHIBIT 2
Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 10 of 14




                DOCUMENT SCANNED AS FILED

                     EXHIBIT 2
                                 Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 11 of 14



 A Sentltems                                                                                                                                                Q�                 t -.�to_-. -·x              -1

                       ;· Write Iv
·-� Get Messages ; ..,��----               c;J Chat        A Address Boole I�Tag v [i' Quick Filter)      IQ.   iheart
                                                                                                                                                                                              I
                                           �I                                                                                     IQ.
                                                                                                                                                                              -..     -
�� info@myprogremve.co
                                                     1/:1 Unread t, Star:;- A Co�t�ct � Tags @J Attachment          32 messag·�         ih�rt : . : . :
                                                                                                                                                                                                           l:
                                                                                                                                                                               n
                                                                                                                                                                                                    X
  ot!J Inbox (810)
         � Important
                                                                                                                           Filter messages by: (Sender   I( Recipients              Subject   I   Body

    [] Drafts(6)                     'I:    •·@J'       Subject                                                                                             : '-·Date                   .,,. e: I
, a!t Sent Items                                        Re: Song                                                                                                      M.7/2018, 10:49 AM •
  I> {.!v Archives                                      Re: Thanks for your help, one more thing         .. Morgen                                                    7/16/2018, 11:13 AM
    & Spam                                              Re: Thanks for your help, one more thing      • .. Morgen                                                     7/16/2018, 10:56 AM
    � Trash                                             Re: Thanks for your help, one more thing      • .. Morgen                                                     7/16/2018, 10:55 AM
� .!i Local Folders                                     Re: Thanks for your help, one more thing      • .. Morgen                                                     7/16/2018, 10:4.3 AM                      Q

    E1 Trash                                            Re: Thanks for your help, one more thing      • .. Otis                                                       7/16/2018, 10:17 AM                       H
    �Outbox                                             Re: Thanks for your help, one more thing      • .. Newman                                                     7/16/2018, 9:17 AM                        µj
                                                        Re: Thanks for your help, one more thing
                                                        Re: Thanks for your help, one more thing
                                                                                                      • .. Hildebrandt. Kelly
                                                                                                      • .. Blotkamp, Kimberly
                                                                                                                                        '                             7/16/2018, 9:1.3 AM
                                                                                                                                                                      7/16/2018, 9:12 AM
                                                                                                                                                                                                                Cl)




                                                                                                                                            \                                                                   i
                                                                                                                                                                                                                Q
                                                        Re: Thanks for your help, one more thing      • .. Bishop, Marie (Munch)                                      7/16/2018, 7:35 AM
                                                        Re: Thanks for your help, one more thing      • .. Manuel, Mark                                               7/15/2018, 12:53 PM
                                                        Re: Thanks for your help, one more thing      • .. Dashow, Kenneth                                            7/15/2018, 8:22 AM                        t)
                                                                                                                                                                                                                Cl)
                                                        Re: Thanks for your help, one more thing      • .. Dashow, Kenneth                                            7/15/2018, 7:52 AM
                                                        Re: Thanks for your help, one more thing      • .. Dashow, Kenneth                                            7/15/2018, 7:52 AM
                                                        Re: Thanks for your help, one more thing      • .. Pagliarulo, Joseph                                         7/14/2018, 6:07 PM
                                                        Re: Thanks for your help, one more thing      • .. Pagliarulo, Joseph                                     7/14/2018, 4:49 PM                            �
                                                                                                                                                                                                                t)
                                                        Re: Thanks for your help, one more thing      • .. SCHOENING, BILL                                            7/14/2018, 8:33 AM
                                                                                                                                                                                                                Q
                                                        Re: Thanks for your help, one more thing      • .. Payton. Amber                                          7/13/2018, 11:56 PM
                                                        Re: Thanks for your help, one more thing      • .. Fredrick. Joe                                              7/13/2018, 11:55 PM
                                                        Re: Thanks for your help, one more thing      • .. Steele, Jay                                            7/13/2018, 10:45 PM
                                                        Re: Thanks for your help, one more thing      • .. Martiny, Eddie                                         7/13/2018, 10:40 PM
                                                        Re: Thanks for your help, one more thing      • .. Wolfe, Kerry                                           7/13/2018, 10:24 PM
                                                        Re: Thanks for your help, one more thing      • .. Tom, Scott                                             7/13/2018, 10:09 PM
                                                        Re: Thanks for your help, one more thing      • .. Sato, Pablo                                            7/13/2018, 9:59 PM
                                                        - - -                    - • • - • � -r --                                                           --   p   �   �    -     - .
                                             .. @J      Re: Thanks for your help, one more thing      • .. Sato, Pablo                                            7/13/2018, 9:58 PM
                                            "J @J       Re: Thanks for your help, one more th.ing                                                                 7/13/2018, 9:54 PM
                                                                                                                                                                                                     ...
                                                                                                                                                                                                    L-

J"w ·.    SearchinQ...                                                                                                                      Unread: 0    Total: 522 . (30) Todav Pane ,.. ;

                                                                  5o"�               � 4ittr-
                                                                                     >kl
                                                                                 EXHIBIT 2
                                      Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 12 of 14



 ;gj    Sent hems
                                                                                                                                     -
  � Get Messages        Iv �· Write ! v    Q Chat      A Address Book         I \)Tag v [VQuickFilter)               Io..   iheart

c:s� info@myprogressive.co            I�I        t:J   Unread     f:r Starred   � Contact     \) Tags   @J Attachment           32 messages   IQ.   iheart
                                                                                                                                                                                                 3
     atJ lnbox (810)
                                                                                                                                                             I SenderJI Recipients)( Subject)
                                                                                                                 -
                                                                                                                                      Filter menages by:                                          Body
       � Important
      [l   Drafts (6)                     \ •'�'       Subject                                                          Correspondents                                   ., Date                  'llr'   I   �


r g Sent hems                                          Fwd: RE: My 11gency and my song                           • -+Ayanagoitia, Raul                                       8/6/2018, g:01 AM
1                                                       -                 .
     I>� Archives                                      Re: Thanks for your help, one more thing                  • -+BrocfY-                                                 7/30/2018, 9:58 AM
      6 Spam
                                                                                                                               ft ..
                                                                                                                                   ----...




                                                       Re: Thanks for your help, one more thing                  • -+�t.K'ryo                                                7/26/2018, 6:29 PM
      � Trash                                      +' Re: My agency and my song                                         Ayarzagoitia, Raul                                   7/20/2018, 10:09 AM
ti   !: Local Folders                                  Re: Thanks for your help, one more thing                      -+Kub� Michelle                                         7/19/2018, 3:57 PM
      lii1 Trash                                       Re: Thanks for your help, one more thing                  • -+Tom, Scott                                              7/19/2018, 9:24 AM                      H
      t!i Outbox                                       Re: Song                                                  • -+ Sanchez, Tony                                          7/17/2018, 10:49 AM                     J::r.l

                                                       Re: Thanks for your help, one more thing                  • -+Morgen                                                  7/16/2018, 11:13 AM                     Ul
                                                                                                                                                                                                                     .ci:
                                                       Re: Thanks for your help, one more thing                  • .. Morgen                                                 7/16/2018, 10:56 AM
                                                       Re: Thanks for your help, one more thing                  • .. Morgen                                                 7/16/2018, 10:55 AM
                                                       Re: Thanks for your help, one more thing                  • .. Morgen                                                 7/16/2018, 10:43 AM
                                                       Re: Thanks for your help, one more thing                  • .. Otis                                                   7/16/2018, 10:17 AM
                                           • !         Re: Thanks for your help, one more thing                  • .. Newman                                                 7/16/2018, 9:17 AM                      Ul

                                                       Re: Thanks for your help, one more thing                  • .. Hildebrandt, Kelly
                                                       Re: Thanks for your help, one more thing                  • -+ Blotkamp, Kimberly
                                                                                                                                                                             7/16/2018, 9:13 AM
                                                                                                                                                                             7/16/2018, 9:12 AM
                                                                                                                                                                                                                     z
                                                                                                                                                                                                                     E-t


                                                       Re: Thanks for your help, one more thing                  • -+ Bishop, Mark (Munch)                                   7/16/2018, 7:35 AM
                                                       Re: Thanks for your help, one more thing                  • .. Manuel, Mark                                           7/15/2018, 12:53 PM                     0
                                                       Re: Thanks for your help, one more thing                  • .. Dashow, Kenneth                                        7/15/2018, 8:22 AM                      A
                                                       Re: Thanks for your help, one more thing                  • .. Dashow, Kenneth                                        7/15/2018, 7:52 AM
                                                       Re: Thanks for your help, one more thing                  • -+Dashow, Kenneth                                         7/15/2018, 7:52 AM
                                                       Re: Thanks for your help, one more thing                  • .. Pagli11rulo, Joseph                                    7/14/2018, 6:07 PM
                                                       Re: Thanks for your help, one more thing                  • .. Pagliarulo, Joseph                                     7/14/2018, 4:49 PM
                                                       Re: Thanks for your help, one more thing                  • .. SCHOEMNG, Bill                                         7/14n018, 8:33 AM
                                           ...         Re: Thanks for your help, one more thing                                                                             7/13/2018, ll:56 PM
                                                       Re: Thanks for your help, one more thing                                                                              7/13/2018, 11:55 PM
                                                       Re: Thanks for your help, one.more thing                  • -+Steel�Jay                                              7/13/2018, 10:45 PM
                                                       Re: Thanks for your help, one rl'lOr��tling               • .. Martiny, Eddie                                        7/13/2018, 10:40 PM               ....
· J"lf . Searching...                                                                                                                                 Unread: 0      Total: 522    (w Today Pane " ·


                                                                   )u�;                     �I � ft�
                                                                                  EXHIBIT 2
                                      Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 13 of 14




'°                                         ii g
           NEl.!.?Y-.Gi't� t� VOP,fS � A>�!'.:.
                VII M W�S'�
['-    CertlfiedMailFee $J, '.5
u,
                            4
                            :=�:tclt -aa:teo rir�t..r.•)
I S                                 ,.r.-1 ,•• ,..,


Cl      o�c:!                                        h: ; :··
CJ      D P.t!urn R
          ecelp1 (<!Odre"1!c)                • s                                                Pos:mark
Cl      O Certlllod Mall R•slrh::od De!lftJy S • i,.., ,-.,-,                                     Here
Cl      UAdlllt SJinatute R oqvml               $ -��...__-
                                                          . ,. .
                                   ..ed DedYe:y S•'" +''.•
                                                                            P l



        0 Adutt Slgnatur9 Re:strlc"

                                 � 0. �.(I




              t te, 21144• ----------·------. ------- .---. -·-···········-·---··--····· .-·----·-·
        City.Sa




           1,,.5· p- - .-.=------ _. �.. ��-·�:: -.--::---.- -
           u. . ostal Service. · ·. · -� . ·., . ,       . .-.
        ::CER!._IFIED--MAIL® 'RECErPt��>(.: · · ·. ·:·
       ·.:Po_mest1c_ Mail On/11
                   .         .            ·-
                                                 _.
                                                                    ---�  . ,     . -     · ,. •..
                                                                                        ·"--•::.-
                                                                                                       .··
                                                                                                      ...�
                                                                                                             . .     ·
                                                                                                                 ·, �.:·


                                             P.W4;i8A l                                                                    I
                                                                                                        •    y

           . SAN�lpl
�
                     f                                            '-' "                                  E
                                                    f:t':Y CO)
I.Ii Certified Mzil Fee           �    , _ • ., . •



                                                               ;:_
�sr:                             $�.'='� ...
                                          �           •···,·   :"' ,..,
       ::xtra Services & Fees fu.oek 6o>. "'*'tee... - ·. ·"i:a.:
CJ    0Rotum Recdpt <hm<lco?'Ai '_:- $
CJ    D�Rece!ptcl!!ec:n,nJc) ...:( s                           -;.:,, n,1
                                                                                                Postmark
c:J   0� �MallFIOSll1ctedO� S                                  -!'r: ·;·:n
                                                                                                  Here
CJ    0Aditt Slgnat1n11 t1aqunc: ;,  s                         _ .... .-..-.
      0AduttS1-��$                                              ..._.,._ .._.

                          ,,r_,.�,o, ·
:::J
:::J Postage              ,.. ., _ ,
::r-   s
                                     , '·



                                                                                                 . .
                         i::; .. s·�
U      Total Postage :me!>:"'!!">



           ---------,.��--v
=>'- -...-,wsren                    . .:r
"'"    s
_,     SentToJl
                            -           L
                                                    -1-1,,..,v
                                                          -.,/.::;.�
                                                                                                                         j
                  'V'L "/iro::or'ISCftii,;"l{o'.''-------          ___ :··:--·-··------·--·-··------
       t,ty State ZIP+4•
                            ..                            ..
                                   ··-·-···--·--·-------·-·--· .. .... ··-··--··--·-··-----····
                                                              . ...   .                        -··

                      :,,                                 . , ,,      ........




                                                                                                     DOCUMENT SCANNED AS FILED

                                                                                                             EXHIBIT 2
 Case 5:18-cv-01237-XR Document 1-2 Filed 11/28/18 Page 14 of 14




                                         No.    20( 9....

                                                                                   IN THE DISTRICT COURT

vs.                                                                                7._L5 JUDICIAL DISTRICT
Ji:h,v±                                                                            BEXAR COUNTY, TEXAS



                                                       MOTION TO SET

TO THE HONORABLE JUDGE OF THIS COURT:

         COMES NOW,         un)Lf         (i:,,e�2...        • the p (c,1"n>ntt              ·        in the

Above styled and numbered cause and files this Motion to Set this cause            for{, f'()t (   Jk,.YI)(

on the       l   h              dayofJ Onv'::".\(                     20 ('�'.kQ�o'clo�./P.M

                                                           ORDER

!tJ      The above styled and numbered cause, having been presented to me, is hereby set for
      I,,/   &0'y.                     on the     /   l,     day of   d(}�"'::,{             20  J.L ·
at     9                    o'clock �./P.M. in the Civil Preslding Courtroom ofthe Bexar County, Texas.

         Signed this            /Cf-           dayof   t?U�b�
                                   NOV 1 4 2Q1t\                      Judge Petor Sakai
                                                                       225th District Court.
                                                                       Bexar County, Texas
                                                           JUDGE PRESIDING




                                                           µ
                                                 CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above and foregoing Motion/Order to Set was
delivered in accordance with the Texas Rules of Civil Procedure, on the -,L£±aav of
              �           20,.l.§_.

 -ii ... . -�::.'y                                                         Ad ��2-
       c                                                   State Bar No.
                                                                      ------------
                                                           Address /YIt16�cclc 0 .>./- //%)?. c:?,1l,,U
                                                                                           tj �'1)����
                                                           Phone.�����')�����;;!t   09
                                                                             ...;.......;'-"''--b
                                                                                                .....;;...;.



                     ·.. ---·


                                  DOCUMENT SCANNED AS FILED

                                         EXHIBIT 2
